FILED
                                                                     MARCH 27, 2014
                                                                In the Office of the Clerk of Court
                                                              W A State Court of Appeals, Division III


              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

WELLS FARGO BANK, N.A. as Trustee            )

for Wamu Mortgage Pass-Through               )        No. 30726-3-III 

Certificates Series 2005-PRI Trust,          )

through their loan servicing agent IP        )

Morgan Chase Bank, NA,                       )
                                             )
                      Respondent,            )        UNPUBLISHED OPINION
                                             )
         v.                                  )
                                             )
CHRISTOPHERL. SHORT, a single                )
person; SUMMIT BANK; UNKNOWN                 )
PARTIES IN POSSESSION; OR                    )
CLAIMING ARIGHT TO                           )
POSSESSION, and UNKNOWN                      )
OCCUPANTS; and DOES 1-10 inclusive,          )
                                             )
                      Appellant.             )

         FEARING, 1. - Christopher Short borrowed money from Washington Mutual Bank

in November 2004, and, in turn, Short executed a deed of trust to secure the loan. He

ceased paying the loan in 2010. Short appeals a summary judgment order that forecloses

the deed of trust. He raises many assignments of error that concern whether plaintiff

Wells Fargo Bank is the holder of the note signed by Short and had authority to bring this

suit. We affirm the trial court's grant of summary judgment that forecloses the deed of

trust.
No. 30726-3-III
Wells Fargo Bank v. Short


                                          FACTS

       Christopher Short borrowed $114,750 from Washington Mutual Bank (WaMu) in

November 2004. Short executed a promissory note payable to the order ofWaMu. A

deed of trust secured the note encumbering real property owned by Short at 600 Cape La

Belle Road, Tonasket, WA (property). The beneficiary under the deed of trust was

WaMu.

       The loan from WaMu to Christopher Short was bundled with other loans into a

securitized trust labeled "WaMu Mortgage Pass-Through Certificates Series 2005-PR1

Trust." (WaMu Trust). Clerk's Papers (CP) at 39. In other words, the deed of trust

became the asset of a separate trust. A Pooling and Servicing Agreement (PSA) governs

the WaMu Trust and lists WaMu as the seller and original servicer and Wells Fargo

Bank, N.A., (Wells Fargo) as trustee of the trust. Under the PSA, WaMu remained the

servicing agent for Short's loan, responsible for collecting mortgage payments and

authorized to foreclose.

       In September 2008, the federal government's Office of Thrift Supervision closed

WaMu, because ofthe bank's financial failure, and the Federal Deposit Insurance

Corporation (FDIC) assumed the assets ofWaMu as the receiver of the financial

institution. As authorized by Section 11(d)(2)(G)(i)(II) of the Federal Deposit Insurance

Act, 12 U.S.c. § 182J(d)(2)(G)(i)(II), the FDIC, as receiver, could transfer any asset or

liability of WaMu without any approval, assignment, or consent with respect to the

                                             2

No. 30726-3-111
Wells Fargo Bank v. Short


transfer. On September 25,2008, the FDIC, as receiver for WaMu, and IP Morgan

Chase Bank, N.A., (Chase) entered a purchase and assumption agreement. Under the

agreement, Chase acquired all of the loans of WaMu. On October 2,2008, the FDIC

signed and recorded, with the King County, Washington, Director of Records and

Recording, an affidavit declaring Chase to be the owner of all loans issued by WaMu.

The transfer to Chase included the servicing rights to loans, including Short's loan.

Chase assumed and retains possession of Short's mortgage documents for the benefit of

the WaMu Trust.

       On August 10, 20 10, Chase executed an assignment of the Short deed of trust. It

assigned "[a]II beneficial interest under that certain Deed of Trust dated 11130/2004

executed by CHRISTOPHER L. SHORT" to Wells Fargo, as trustee for the WaMu Trust.

CP at 156.

       At two hearings, Christopher Short admitted to executing the November 2004 note

and deed of trust, and to failing to tender any payment since April 20 I o.

                                      PROCEDURE

       In November 2010, Wells Fargo filed suit against Short in Okanogan County. The

complaint identified the plaintiff as "Wells Fargo Bank, N.A. as Trustee for WaMu

Mortgage Pass-Through Certificates Series 2005-PRI Trust, through their loan servicing

agent IP Morgan Chase Bank, NA." CP at 408. Wells Fargo asked the court to enter

judgment for $122,945.74 plus interest and other costs, declare the November 30,2004,

                                              3

No.30726-3-II1
Wells Fargo Bank v. Short


deed of trust a valid first lien on the property, and authorize foreclosure. Wells Fargo

attached to its complaint the note, deed of trust, an affidavit from the FDIC regarding the

FDIC's receivership ofWaMu, and the August 2010 assignment from Chase to Wells

Fargo.

         Wells Fargo moved for summary judgment. In its motion, Wells Fargo included

the declaration of Araceli Urquidi, which states:

         Under penalty of perjury, the undersigned hereby declares as follows:

               I. As to the following facts, I know them to be true of my own
               personal knowledge, and if called upon to testify in this action, I
               could and would testify competently thereto.
               2. I am a duly authorized agent and signer for Wells Fargo Bank,
               N.A. as Trustee for WaMu Mortgage Pass-Through Certificates
               Series 2005-PRI Trust, and its servicing agent lP Morgan Chase
               Bank, NA, ("Plaintiff')[.] I am duly authorized to make this
               declaration on behalf of Plaintiff.
               3. As an agent for the Plaintiff, I am familiar with the manner and
               procedure by which loan records are obtained, prepared, and
               maintained. Those records are obtained, prepared, and maintained
               by employees or agents of Plaintiff in the performance of their
               regular business duties at or near the time, act, conditions, or events
               recorded thereon. The records are made either by persons with
               knowledge of the matters they record or from information obtained
               by persons with such knowledge. I have knowledge of and/or
               access to those records. I personally reviewed those records when
               making this declaration.

CP at 353-54. Attached to Urquidi's declaration were copies of the note, the deed of

trust, the recorded affidavit from the FDIC regarding the transfer of assets from WaMu to

Chase, and the assignment of the note and deed of trust from Chase to Wells Fargo. At



                                              4

No. 30726-3-111
Wells Fargo Bank v. Short


the conclusion of her declaration, Araceli Urquidi identifies herself as an HL Sr.

Research Specialist. She does not describe the nature of her title.

       Christopher Short objected to Urquidi's declaration, claiming Urquidi lacked

personal knowledge and was incompetent as a witness. In reply to Short's opposition,

Wells Fargo offered a second declaration of Araceli Urquidi. In this longer declaration,

Urquidi further declared:

      1. I am over the age of 18 years and am not personally a party to this
      litigation. As to the following facts, I know them to be true of my own
      personal knowledge, and if called upon to testify in this action, I could and
      would testify competently thereto.

      14. The subject loan, which was originally signed by Mr. Short on or about
      November 30, 2004, in favor of Washington Mutual Bank ("WaMu"), in an
      amount of$114,750 (the "Loan") was securitized into a mortgage-backed
      security identified as the WaMu Mortgage Pass-Through Certificates Series
      2005-PRI Trust (the "Trust"). As such, the owners of the Loan are the
      Trust and its investors. The Trust is governed by a Pooling and Servicing
      Agreement (the "PSA") between WaMu, as (original) servicer, Wells Fargo
                                                                                           I
                                                                                           I
      Bank, N.A. ("Wells Fargo"), as (original) trustee, Christiana Bank & Trust
      Co., as Delaware Trustee, and Federal Home Mortgage Corporation, as                  I
      Gaurantor, and the PSA governs all aspects of the Trust. A copy of that
      PSA is being produced with the attached documents. Exhibit E. The PSA
                                                                                           I
                                                                                           I

      explains, however, that the Trustee of the Trust holds the assets of the Trust       I
                                                                                           I
      for the benefit of the Trust, See PSA § 2.06, the Trustee may allow the
      Trust Servicer or Custodian to hold the subject loans for the benefit of the
      Trust, ... which owns the subject loan.
      15. Wells Fargo receives funds from Chase for all services rendered by               f
      Wells Fargo when executing its duties as Trustee of the Trust. Section 8.05
      of the PSA requires Chase (Servicer) to "payor reimburse [ ] [ ] the Trustee
      [Wells Fargo] ... upon such trustee's request for all reasonable expenses
                                                                                           I
                                                                                           i
      and disbursements incurred or made by such trustee in accordance with any
      of the provisions ofth[e] Agreement."
                                                                                           f


                                             5

                                                                                           I
No.30726-3-III
Wells Fargo Bank v. Short


       16. The original promissory note evidencing Mr. Short's loan is in the
       possession of Chase's loan record department, and is physically located in
       Chase's secure warehouse in Monroe, Louisiana.

CP at 109-12. The second declaration attached the WaMu Trust's PSA.

       Christopher Short filed a declaration opposing Wells Fargo's motion for summary·

judgment. The declaration contained little, if any, facts, but argued that the declarations

of Araceli Urquidi should be rejected. Short's declaration did not address his alleged

default. In his memorandum opposing the motion, Short accused Wells Fargo, WaMu,

and Chase of corruption that constitutes a "greater threat to the health and welfare of our

nation than any threat from an external enemy." CP at 334. The trial court granted Wells

Fargo's motion for summary judgment and entered a decree of foreclosure.

                                LA W AND ARGUMENT

       ISSUE 1: AFFIDAVITS UNDER CR 56(e)

       Christopher Short contends the trial court erred by allowing into evidence and

considering Urquidi's declaration and its supporting documents. CR 56(e) requires that

affiants be competent to testify and have personal knowledge. Although Urquidi claims

to have personal knowledge in her declaration, Wells Fargo, according to Short,

submitted no evidence substantiating this claim. Short contends Wells Fargo could have

described Urquidi's length of employment, her job description, or the steps she took to

obtain personal knowledge, but it did not.

       Christopher Short admitted to signing the promissory note and the deed of trust.

                                             6

No. 30726-3-111
Wells Fargo Bank v. Short


Therefore, his admission authenticates the debt and its security. No one else's testimony

is needed to establish the obligation and default. Someone's testimony is needed to

confirm the assignment of the deed of trust to Wells Fargo. So we must decide if Araceli

Urquidi's declarations contain admissible evidence of the assignment.

       The trial court accepted the declaration testimony of Araceli Urquidi. This court

reviews a trial court's ruling on admissibility of evidence in a summary judgment

proceeding de novo. Folsom v. Burger King, 135 Wash. 2d 658, 663, 958 P.2d 301 (1998).

A party may object to an affidavit filed in support of a motion for summary judgment if it

sets forth facts that would not be admissible in evidence. Smith v. Showalter, 47 Wn.

App. 245, 248, 734 P.2d 928 (1987).

       Short contends that the trial court admitted affidavits in violation ofCR 56(e). CR

56(e) reads:

       Supporting and opposing affidavits shall be made on personal knowledge,
       shall set forth such facts as would be admissible in evidence, and shall
       show affirmatively that the affiant is competent to testify to the matters
       stated therein. Sworn or certified copies of all papers or parts thereof
       referred to in an affidavit shall be attached thereto or served therewith.

Under CR 56(e), affidavits thus have three substantive requirements: they must be made

on personal knowledge, be admissible in evidence, and show affirmatively that the affiant

is competent to testify to the information contained in the affidavit. The requirement of

personal knowledge might require someone who signed or witnessed the signing of a

document to establish its authenticity. Nevertheless, Washington and other courts

                                            7

No. 30726-3-111
Wells Fargo Bank v. Short


consider the requisite of personal knowledge to be satisfied if the proponent of the

evidence satisfies the business records statute. Discover Bank v. Bridges, 154 Wash. App.
722,226 P.3d 191 (2010).

      RCW 5.45.020, Washington's business records statute, states:

      A record of an act, condition or event, shall in so far as relevant, be
      competent evidence if the custodian or other qualified witness testifies to its
      identity and the mode of its preparation, and if it was made in the regular
      course of business, at or near the time of the act, condition or event, and if,
      in the opinion of the court, the sources of information, method and time of
      preparation were such as to justify its admission.

      Reviewing courts broadly interpret the statutory terms "custodian" and "other

qualified witness" under the business records statute. State v. Smith, 55 Wn.2d 482,348

P.2d 417 (1960); State v. Ben-Neth, 34 Wn. App. 600,603,663 P.2d 156 (1983); State v.

Quincy, 122 Wash. App. 395, 399, 95 P.3d 353 (2004). Under the statute, the person who

created the record need not identify it. Cantrill v. Am. Mail Line, Ltd, 42 Wash. 2d 590,

257 P.2d 179 (1953); Ben-Neth, 34 Wash. App. at 603. The principal rule that benefits

Wells Fargo is that testimony by one who has custody of the record as a regular part of

work will suffice. Cantril!, 42 Wash. 2d 590; Quincy, 122 Wash. App. at 399; Ben-Neth, 34
Wash. App. at 603. Identification by a custodian may be sufficient even though the

custodian was hired after the record was made. 5C KARL B. TEGLAND, WASHINGTON

PRACTICE: EVIDENCE LAW AND PRACTICE § 803.42, at 107 (5th ed. 2007) (citing

Cantril!, 42 Wash. 2d 590). Admissibility hinges upon the opinion of the court that the


                                            8

No. 30726-3-111
Wells Fargo Bank v. Short


sources of information, method and time of preparation were such as to justify its

admission. Quincy, 122 Wash. App. at 401; Ben-Neth, 34 Wash. App. at 603. Computerized

records are treated the same as any other business records. Quincy, 122 Wash. App. at 399.

       In Seattle v. Heath, 10 Wash. App. 949, 520 P.2d 1392 (1974), the trial court

admitted teletype printed material from a teletype printer connected to a central computer

as a business record. Foundation testimony was furnished by an assistant director of the

Traffic Violations Bureau of the Seattle Municipal Court, although the computer was

located in Olympia. The assistant director identified two exhibits as abstracts of driving

records stored in the computer, described how the records are retrieved, and testified that

a clerk under his supervision had obtained the records for him. He was custodian of the

printouts after they came from the teletype but not the custodian for the entire

department. The Court of Appeals affirmed the trial court's admission of the records.

       A controlling decision is Discover Bank, 154 Wash. App. 722. Discover Bank relied

on three affidavits from employees ofDFS Services LLC, an affiliated entity that assisted

Discover Bank in collecting delinquent debts. The three affiants stated in their respective

affidavits that (1) they worked for DFS, (2) that two of the affiants had access to the

Bridges' account records in the course of their employment, (3) the same two affiants

testified based on personal knowledge and review of those records, and (4) the attached

account records were true and correct copies made in the ordinary course of business.

The Court of Appeals reversed the trial court in part on the ground that Discover Bank

                                             9

No. 30726-3-111
Wells Fargo Bank v. Short


lacked a signed agreement with the Bridges. Nevertheless, the Court of Appeals rejected

Bridges' contention that the trial court improperly considered the affidavits.

       Like in Discover Bank, Araceli Urquidi had knowledge of and access to Short's

loan documents and the assignments among bank entities. Urquidi personally reviewed

those records. She has knowledge of how the records were "obtained, prepared, and

maintained by employees or agents of [Wells Fargo] in the performance of their regular

business duties at or near the time, act, conditions, or events recorded thereon." CP at

110. Urquidi does not expressly state she was a custodian of the records, but neither did

the affiants in Discover Bank.

       Wells Fargo and its agents could conceivably have incentive to refashion records

to misstate the debt and the default of Christopher Short. But it is difficult to conceive of

incentive to doctor records pertaining to the assignments.

       Unreported court decisions show that Areceli Urquidi has signed affidavits for

different bank entities and we wonder why she does so. See Bank ofAm., NA v. Short,

noted at 176 Wn. App. 1032,2013 WL 5408673, review denied, No. 89610-1 (Wash.

Mar. 5,2014) (ostensibly involving the same Short who is a party in this case); King v.

JP Morgan Chase Bank, 2013 WL 3353879 (D. Colo.); Wells v. Chase Home Fin., LLC,

2010 WL 4858252 (W.D. Wash.). Nevertheless, we note that the other courts issuing the

unreported decisions have accepted affidavits signed by Urquidi in support of or in

opposition to summary judgment motions.

                                             10 

No. 30726-3-111
Wells Fargo Bank v. Short


        Short also assigns error to the exhibits attached to the Urquidi declaration as

inadmissible under ER 1002, the best evidence rule. Short does not support this

assignment with argument and briefing. Thus, the assignment of error is deemed

abandoned. Huebner v. Sales Promotion, Inc., 38 Wash. App. 66, 73, 684 P.2d 752 (1984).

Anyway, each exhibit would be admissible as duplicates under ER 1001(d), and ER

1003.

        ISSUE 2: GRANT OF SUMMARY JUDGMENT

        Christopher Short argues that, even after accepting Areceli Urquidi's declaration,

summary judgment should not be awarded Wells Fargo. He contends that Wells Fargo

did not establish a chain of title to the deed of trust, or at least a question of fact arises as

to the chain of title. He also argues that Wells Fargo needed to but failed to produce the

original promissory note.

        This court reviews a grant of summary judgment de novo, undertaking the same

inquiry as the trial court. Aba Sheikh v. Choe, 156 Wash. 2d 441, 447, 128 P.3d 574 (2006).

Summary judgment is proper if, viewing the facts and reasonable inferences most

favorably to the nonmoving party, no genuine issues of material fact exist and the moving

party is entitled to judgment as a matter oflaw. CR 56(c); Versuslaw, Inc. v. Stoel Rives,

LLP, 127 Wash. App. 309, 319-20, 111 P.3d 866 (2005). The moving party has the initial

burden to show that there is no genuine issue as to any material fact. Hiatt v. Walker

Chevrolet Co., 120 Wash. 2d 57, 66, 837 P.2d 618 (1992). If the moving party satisfies its

                                               11 

                                                                                                    I
                                                                                                    f

                                                                                                    I
No. 30726-3-111
Wells Fargo Bank v. Short


burden, only then does the burden shift to the nonmoving party to present evidence that

material facts are in dispute. Vallandigham v. Clover Park Sch. Dist. No. 400, 154

Wn.2d 16,26, 109 P.3d 805 (2005).

        CHAIN OF TITLE

        We first review which bank has which rights in regards to Christopher Short's

deed of trust. A deed of trust is a three-party transaction, in which land is conveyed by a

borrower, the grantor, to a trustee, who holds title in trust for a lender, the beneficiary, as

security for credit or a loan the lender has given the borrower. Bain v. Metro. Mortg.

Grp., Inc., 175 Wash. 2d 83, 92-93, 285 P.3d 34 (2012) (citing 18 WILLIAM B. STOEBUCK &

JOHN W. WEAVER, WASHINGTON PRACTICE: REAL ESTATE TRANSACTIONS § 17.3, at 260

(2d. ed. 2004)). Here, Short was the grantor, Land America Transnation was the trustee,

and WaMu was the beneficiary.

        Bank beneficiaries that originate the mortgage, like WaMu, commonly transfer the

notes and mortgages, often in blocks, to large secondary financers, such as insurance

companies, real estate investment trusts, or the Federal National Mortgage Corporation

(Fannie Mae). The originating financer generally continues to act as agent for collection

and servicing of the loan. 18 STOEBUCK & WEAVER, supra, § 18.31, at 365. This

common scenario occurred here. In 2005, WaMu transferred its interest in Short's

mortgage to the WaMu Trust, a real estate investment trust, remaining servicer for the            I
loan.

                                              12
No.30726-3-III
Wells Fargo Bank v. Short


       The WaMu Trust also consists of a grantor, trustee, and beneficiaries-with

WaMu as grantor, Wells Fargo as trustee, and investors in the WaMu Trust as

beneficiaries. As it would be impractical for a multitude of investor beneficiaries to each

possess the WaMu Trust's plethora of notes and deeds of trust, the originating bank

grantor servicer typically retains the original documents. 18 STOEBUCK & WEAVER,

supra, § 18.31, at 365. This general practice of retention explains why Chase, as

WaMu's successor and servicer of the loan, still has physical custody of Short's original

note and deed of trust. Thus, currently, Chase physically holds the note and deed of trust

as the WaMu Trust's servicing agent and Wells Fargo holds legal title as trustee for the

WaMu Trust.

       As trustee for the WaMu Trust, which owns equitable title in Short's note and

deed of trust, Wells Fargo may foreclose on the deed of trust. WaMu transferred its

ownership interest to the WaMu Trust, with Wells Fargo as trustee. The WaMu Trust's

governing instrument, the PSA, does not limit Wells Fargo's authority as trustee to

foreclose. Merely because the PSA delegates to another the right to institute a suit in its

capacity does not affect the basic premise that the trustee of an express trust is the real

party in interest when suing on behalf of the trust. LaSalle Bank Nat. Ass 'n v. Lehman

Bros. Holdings, Inc., 237 F. Supp. 2d 618,633 (D. Md. 2002). Because the WaMu Trust

owns Short's mortgage and Wells Fargo is its trustee, Wells Fargo was a proper plaintiff

to foreclose Short's deed of trust.
                                                                                              f
                                              13 

                                                                                              I
                                                                                              i
No. 30716~3-II1
Wells Fargo Bank v. Short


       SHOW ME THE NOTE

       Short contends that neither the WaMu Trust nor Wells Fargo as its trustee may

bring this foreclosure action because neither holds the note. Short thus contends that only

the holder of the note and deed oftrust may bring a foreclosure action and, to prove its

status as holder, a foreclosing plaintiff must file the original note and deed of trust with

the court. This argument currently is asserted in the litigation aftermath of our recent

financial crisis, caused by mortgage backed securities, and is known as the "show me the

note" argument. Bradley T. Borden et aI., Show Me The Note!, 19 WESTLA W J. BANK &

LENDING LIAB., June 3, 2013, at 3. ("News outlets and foreclosure defense blogs have

focused attention on the defense commonly referred to as 'show me the note.' This

defense seeks to forestall or prevent foreclosure by requiring the foreclosing party to

produce the mortgage and the associated promissory note as proof of its right to initiate

foreclosure.").

       Short cites no applicable authority to support his contention that Wells Fargo must

file the original note and deed of trust with the trial court in order to obtain a judgment of

foreclosure. Chapter 61.12 RCW governing judicial foreclosures contains no

requirement. Short cites a Whatcom County local civil rule, but the property lies across

the mountains in Okanogan County.

       Short also cites RCW   62A.3~30 1,   which defines a "person entitled to enforce an

instrument" as:

                                              14
No. 30726-3-111
Wells Fargo Bank v. Short


       (i) the holder of the instrument, (ii) a nonholder in possession of the
       instrument who has the rights of a holder, or (iii) a person not in possession
       of the instrument who is entitled to enforce the instrument pursuant to
       RCW 62A.3-309 or 62A.3-418(d). A person may be a person entitled to
       enforce the instrument even though the person is not the owner of the
       instrument or is in wrongful possession of the instrument.

RCW 62A.I-20 1(b )(21) states that, '" Holder' with respect to a negotiable instrument,

means ... [t]he person in possession of a negotiable instrument that is payable either to

bearer or to an identified person that is the person in possession." Neither chapter 62A.3

RCW nor relevant case law define "possession." But Black's Law Dictionary defines

"possession" as:

       1. The fact of having or holding property in one's power; the exercise of
       dominion over property. 2. The right under which one may exercise
       control over something to the exclusion of all others; the continuing
       exercise of a claim to the exclusive use of a material object.


BLACK'S LAW DICTIONARY 1281 (9th ed. 2009).

       Wells Fargo does not physically possess Short's note and deed oftrust. Chase

does. But Short's note specifically allowed WaMu to transfer it. Chase succeeded

WaMu and then transferred the note to Wells Fargo as trustee for the WaMu Trust.

While Chase continues to physically possess Short's note and deed of trust as servicing

agent for the WaMu Trust, Wells Fargo holds legal title to both. The WaMu Trust,

through its trustee Wells Fargo, has control over Short's mortgage to the exclusion of all

others. Chase may "exercise dominion"--collect payments or foreclose--only to the



                                            15 

No.30726-3-II1
Wells Fargo Bank v. Short


extent authorized by the WaMu Trust through the PSA. The WaMu Trust possesses

Short's note and deed of trust. Since the note is payable to the WaMu Trust as Chase's

transferee, the WaMu Trust is also its '"Holder.''' CP at 117.

       As trustee for the WaMu Trust, Wells Fargo may enforce the note or foreclose on

the deed of trust. Nothing in chapter 62A.3 RCW requires Wells Fargo to file Short's

note with the court.

       To commence a judicial foreclosure action, a plaintiff must show an ownership

interest in the mortgage. Washington Practice, under the heading "[c]ommencing the

lawsuit" for its chapter on judicial foreclosure states: "The complaint should identify the

plaintiff and state why the plaintiff is entitled to pursue the foreclosure, i.e., that the

plaintiff is the current owner of the promissory note and mortgage." 18 STOEBUCK &

WEAVER, supra, § 19.5, at 378 (emphasis added). To prove ownership, a foreclosing

party does not need to file the original note and deed of trust with the trial court.

       By analogy, for nonjudicial foreclosures of residential real property, RCW

61.24.030(7)(a) requires that "the trustee shall have proof that the beneficiary is the

owner of any promissory note or other obligation secured by the deed of trust."

(Emphasis added.) To show ownership, "[a] declaration by the beneficiary made under

the penalty ofperjury stating that the beneficiary is the actual holder of the promissory

note or other obligation secured by the deed oftrust shall be sufficient proof." RCW

61.24.030(7)(a). As our Supreme Court noted in Bain, "[i]fthe original lender had sold

                                               16 

No. 30726-3-III
Wells Fargo Bank v. Short


the loan, that purchaser would need to establish ownership of that loan, either by

demonstrating that it actually held the promissory note or by documenting the chain of

transactions." Bain, 175 Wash. 2d at 111. Either method of showing ownership is

sufficient. But there is no requirement to file originals.

                                      CONCLUSION

       The trial court properly granted summary judgment to Wells Fargo as trustee for

the WaMu Trust. We affirm.




                                                             Fearing J.

WE CONCUR: 



                                                                                         i
       Brown, J.                                             Kulik, J.P.T.               I
                                                                                         I
                                                                                         \

                                                                                         I
                                                                                         !
                                                                                         I
                                                                                         I
                                                                                         !
                                                                                         J

                                                                                         I
                                                                                         i
                                                                                         t
                                                                                         i
                                                                                         ~
                                                                                         ~

                                                                                         I
                                              17 

                                                                                         I